          Case 6:19-cv-00283-MK               Document 48       Filed 07/15/21   Page 1 of 8




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
PO Box 749
Salem, Oregon 97308-0749
Tel: (503) 581-1501
Fax: (503) 581-5891
        Of Attorneys for Defendants


                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                            EUGENE DIVISION

 NICOLE GILILLAND, an individual                              No.   6:19-cv-00283-MK

                                         Plaintiff,
                                                              SUPPLEMENTAL DECLARATION
                        vs.                                   OF LUKE W. REESE IN SUPPORT
                                                              OF DEFENDANTS’ MOTION FOR
 SOUTHWESTERN OREGON                                          SUMMARY JUDGMENT
 COMMUNITY COLLEGE DISTRICT
 by and through its BOARD OF
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,

                                     Defendants.
        I, Luke W. Reese, under penalty of perjury, do hereby declare and say:

        1.       I am the attorney of record for defendants and make this Declaration in support of

Defendants’ Motion for Summary Judgment.

        2.       Attached hereto as Exhibit 84 and incorporated herein by reference is a true and

correct copy of excerpts of plaintiff’s deposition transcript.




 SUPPLEMENTAL DECLARATION – MSJ – REESE:                                                       Page - 1
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK               Document 48      Filed 07/15/21   Page 2 of 8




I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF MY
KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS
EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.
       DATED this 15th day of July 2021.


                                                    s/ Luke W. Reese
                                                    Luke W. Reese, OSB No. 076129
                                                    Garrett Hemann Robertson P.C.
                                                    lreese@ghrlawyers.com
                                                    Of Attorneys for Defendants




SUPPLEMENTAL DECLARATION – MSJ – REESE:                                                      Page - 2
Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-MK               Document 48              Filed 07/15/21   Page 3 of 8




                                       CERTIFICATE OF SERVICE

        I hereby certify that I caused to be served the foregoing Supplemental Declaration of
Luke W. Reese in Support of Defendants’ Motion for Summary Judgment on the date
indicated below,

        [X]      Via First-Class Mail with postage prepaid
        [X]      Via Electronic Filing
        [ ]      Via Facsimile Transmission
        [ ]      Via Hand Delivery
        [ ]      Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:
                              Brandon J. Mark
                              Parsons Behle & Latimer
                              201 South Main Street, Suite 1800
                              Salt Lake City UT 84111
                              Phone: 801-532-1234
                              Fax: 801-536-6111
                              Email: bmark@parsonsbehle.com
                                     ecf@parsonsbehle.com

        DATED July 15, 2021

                                 GARRETT HEMANN ROBERTSON P.C.



                                               s/ Luke W. Reese
                                       Luke W. Reese (OSB No. 076129)
                                           lreese@ghrlawyers.com
                                            Phone: 503-581-1501
                                              Fax: 503-581-5891
                                         Of Attorneys for Defendants
                      4834-7324-2866, v. 1




 CERTIFICATE OF SERVICE:                                                                              Page - 3
 Gililland v. Southwestern Oregon Community College District, et al.
Case 6:19-cv-00283-MK   Document 48   Filed 07/15/21   Page 4 of 8




· · · · · · ·UNITED STATES DISTRICT COURT

· · · · · · · · · DISTRICT OF OREGON

· · · · · · · · · · EUGENE DIVISION



NICOLE GILILLAND, an· · · · ·)
individual,· · · · · · · · · ) Remote Deposition of:
· · · · · · · · · · · · · · ·)
· · · Plaintiff,· · · · · · ·) NICOLE GILILLAND
· · · · · · · · · · · · · · ·)
· vs.· · · · · · · · · · · · )
· · · · · · · · · · · · · · ·)
SOUTHWESTERN OREGON COMMUNITY) No. 6:19-cv-00283-MK
COLLEGE DISTRICT by and· · · )
through its BOARD OF· · · · ·)
EDUCATION, an Oregon· · · · ·)
community college district· ·)
and board; SOUTHWESTERN· · · )
OREGON COMMUNITY COLLEGE, an )
Oregon community college;· · )
PATTY SCOTT, an individual;· )
TIM DAILEY, an individual;· ·)
FRANCISCO SALDIVAR, an· · · ·)
individual; SUSAN WALKER, an )
individual; MELISSA SPERRY,· )
an individual; PAMELA WICK,· )
an individual,· · · · · · · ·)
· · · · · · · · · · · · · · ·)
· · · Defendants.· · · · · · )




· · · · · · · March 12, 2021 - 10:32 a.m.


· · · · · Held through a Zoom videoconference




· · · · · Reporter:· VICKY McDANIEL, CSR, RMR



                                                       Exhibit 84, Page 1 of 5
    Case 6:19-cv-00283-MK   Document 48   Filed 07/15/21   Page 5 of 8
                      Nicole Gililland· *· March 12, 2021                            157


·1· ·basically.· We lived trailer by trailer.· We drove --

·2· ·we both were in Coquille, so we carpooled -- we were

·3· ·very, very close, but there were just cracks in her

·4· ·facade and we ended up having a big falling out.

·5· · · · · · · ·And I tried to I guess prepare Melissa in

·6· ·case Jessica decided to throw out that huge kind of

·7· ·curve ball, so my e-mails to Melissa were me being

·8· ·very not wanting to discuss it, but also maybe trying

·9· ·to prepare her or the nursing program that something

10· ·might be coming.· It never got that far, and I never

11· ·ended up having a specific discussion with Melissa

12· ·about adult films or anything specifically.· Just

13· ·what you saw in those e-mails.

14· · · · ·Q.· · I'm going to try to clarify some things,

15· ·and I'm going to do this with hopefully yes-or-no

16· ·questions, just to keep us on the same page.· I've

17· ·put up on the screen what we previously marked as

18· ·Exhibit 30, and it's an e-mail from you to Ms. Sperry

19· ·dated March 14th, 2018.· Do you see that?

20· · · · ·A.· · Yes.

21· · · · ·Q.· · And is this the e-mail that you're

22· ·referring to where you gave Ms. Sperry a heads up

23· ·that you had had a falling out with Jessica and that

24· ·she was aware of some things from your past that you

25· ·weren't proud of?


                                                           Exhibit 84, Page 2 of 5
                                                                                           YVer1f
    Case 6:19-cv-00283-MK   Document 48   Filed 07/15/21   Page 6 of 8
                      Nicole Gililland· *· March 12, 2021                            158


·1· · · · ·A.· · Yes.

·2· · · · ·Q.· · And you confirmed earlier that this e-mail

·3· ·communication is the extent of your conversation with

·4· ·Ms. Sperry about that issue.· You never had any

·5· ·in-person conversations with her about it?

·6· · · · ·A.· · Correct.

·7· · · · ·Q.· · And it's an accurate statement that the

·8· ·only person associated with SWOCC who you told about

·9· ·being in adult films as a teenager was Jessica.

10· ·Correct?

11· · · · ·A.· · Not -- when you say "associated," that's

12· ·too much of a broad term.

13· · · · ·Q.· · Let's say you never told any faculty

14· ·members about your history in adult films, correct?

15· · · · ·A.· · Correct.

16· · · · ·Q.· · You never told any administrators,

17· ·correct?

18· · · · ·A.· · Correct.

19· · · · ·Q.· · Okay.· Now let's go with classmates.· Any

20· ·other than Jessica?

21· · · · ·A.· · No.· I know that I had written about

22· ·modeling I think at some point in a paper in

23· ·undergrad, but I was very careful not to say what

24· ·type.· Just, it was in reference to traveling and

25· ·things like that, or just my experience.· But it was


                                                           Exhibit 84, Page 3 of 5
                                                                                           YVer1f
    Case 6:19-cv-00283-MK   Document 48   Filed 07/15/21   Page 7 of 8
                      Nicole Gililland· *· March 12, 2021                            159


·1· ·a couple years of my life that was eventful and --

·2· ·but getting into the specifics, no, you're correct, I

·3· ·did not.

·4· · · · ·Q.· · And the first time that you told anyone at

·5· ·SWOCC, any faculty member or administrator, is when

·6· ·you met with Mr. Dailey in this meeting we were just

·7· ·talking about.· Correct?

·8· · · · ·A.· · Correct.

·9· · · · ·Q.· · Now, earlier in this litigation process I

10· ·had sent you some interrogatories asking about why

11· ·you believe Ms. Sperry was motivated by your past in

12· ·adult films and how she treated you with regard to

13· ·your grades and your assignments, and the response I

14· ·got was that you believed an estranged family member

15· ·must have passed along that information or could have

16· ·passed along that information.· Do you recall that?

17· · · · ·A.· · Yes.· My -- I specifically heard my

18· ·brother-in-law admit to doing so.

19· · · · ·Q.· · Who's your brother-in-law?

20· · · · ·A.· · Allen Ryan Moon.

21· · · · ·Q.· · What did Ryan Moon admit?· Did he tell

22· ·someone at SWOCC?

23· · · · ·A.· · He said that he bribed my niece into

24· ·telling the nursing program.· He didn't elaborate on

25· ·who she told or anything like that.· But as we went


                                                           Exhibit 84, Page 4 of 5
                                                                                           YVer1f
      Case 6:19-cv-00283-MK   Document 48   Filed 07/15/21   Page 8 of 8
                        Nicole Gililland· *· March 12, 2021                            176


·1· · · · · · · · · ·REPORTER'S CERTIFICATE

·2

·3· · · · · · · ·I, Vicky McDaniel, Registered Professional
· · ·Reporter and Certified Shorthand Reporter in and for
·4· ·the State of Utah, do hereby certify:

·5·   · · · · · · ·That prior to being examined, the witness,
· ·   ·NICOLE GILILLAND, was remotely by me duly sworn to
·6·   ·tell the truth, the whole truth, and nothing but the
· ·   ·truth;
·7
· ·   · · · · · · ·That said deposition was taken down by me
·8·   ·in stenotype on March 12, 2021 through a Zoom
· ·   ·videoconference and was thereafter transcribed, and
·9·   ·that a true and correct transcription of said
· ·   ·testimony is set forth in the preceding pages,
10·   ·according to my ability to understand through Zoom.

11·   · · · · · · ·I further certify that, a request having
· ·   ·been made to review the transcript, a reading copy
12·   ·was sent to Mr. Mark for the witness to read and sign
· ·   ·and then return to me for filing with Mr. Reese.
13
· ·   · · · · · · ·I further certify that I am not of kin or
14·   ·otherwise associated with any of the parties to said
· ·   ·cause of action and that I am not interested in the
15·   ·outcome thereof.

16· · · · · · · ·WITNESS MY HAND this 20th day of March,
· · ·2021.
17

18

19

20

21· · · · · · · · · · · · · ·Vicky McDaniel, CSR, RMR

22

23

24

25



                                                             Exhibit 84, Page 5 of 5
